 

UNITED sTATEs DIsTRICT ooURT F g L E ’
NoRTHERN DISTRICT oF ILLINois

WEsTERN DIvIsloN JAN 15 2019
‘ MAGlsTRATEJuDGErAlN D.JoHNsToN
UNITED STATES OF AMERICA uNlTEo sTATEs olsTchT couRT
No. 18 CR 50080
V. .
` Judge Iain D. Johnston
MICHAEL MENDOZA (Judge Frederick J. Kapala)

PROTECTIVE ORDER GOV'ERNING DISCOVERY

Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d), it 7
is hereby ORDERED:

1. All of the materials provided by the United States in preparation for, or in
connection With, any stage of the proceedings in this case '(collectively, “the materials”)
are subject to this protective order and may be used by defendant and defendant’s
counsel (deiined as counsel of record in this case) solely in connection with the defense
of this case, and for no other purpose, and in connection With no other proceeding,
Without further order of this Court.

2. Defendant and defendant’s counsel shall not disclose the materials or
their contents directly or indirectly to any person or entity other than persons
employed to assist in the defense, persons Who are interviewed as potential Witnesses,
counsel for potential Witnesses, and other persons to Whom the Court may authorize
disclosure (collectively, “authorized persons”). Potential Witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may not

retain copies Without prior permission of the Court.

3. Defendant, defendant’s counsel, and authorized persons shall not copy or
reproduce the materials except in order to provide copies of the materials for use in
connection With this case by defendant, defendant’s counsel, and authorized persons
Such copies and reproductions shall be treated in the same manner`as the original
materials

4. ` Defendant, defendant’s counsel, and authorized persons shall not disclose
any notes or records of any kind that they make in relation to the contents of the
materials, other than to authorized persons, and all such notes or records are to be
treated in the same manner as the original materials

5. Before providing materials to an authorized person, defense counsel must
provide the authorized person With a copy of this Order.

6. Upon conclusion of all stages of this.case, all of the materials and all
copies made thereof shall be disposed of in one of three Ways, unless otherwise ordered
by the Court. The materials may be (1) destroyed; (2) returned to the United States; or
(3) retained in defense counsel's case file. The Court may require a certification as to
the disposition of any such materials In the event that the materials are retained by
defense counsel, the restrictions of this Order continue in effect for as long as the
materials are so maintained, and the materials may not be disseminated or used in
connection With any other matter Without further order of the Court.

7 . To the extent any material is produced by the United States to defendant

or defendant’s counsel by mistake, the United States shall have the light to request the

return of the material and shall do so in Writing. Within five days of the receipt of such
a request, defendant and/or defendant’s counsel shall return all such material if in
hard copy, and in the case of electronic materials, shall certify in vvriting that all copies
of the specified material have been deleted &'om any location in vvhich the material Was
stored.

8. The restrictions set forth in this Order do not apply to documents that are
or become part of the public court record, including documents that have been received
in evidence at other trials, nor do the restrictions in this Order limit defense counsel in
the use of discovery materials in judicial proceedings in this case.

7 9. ' Nothing contained in this Order shall preclude any party from applying to

this Court for further relief or for modification of any provision hereof

iAiN D JoHN§r`oN
Magistrate Judge

United States District Court
Northern District of Illinois

